            Case 1:19-cv-10506-AT Document 38 Filed 02/06/20 Page 1 of 2


     HARRINGTON                                   8 1 Ma in Street, Suite 215 I White Plains, NY 10601
                                                                 Tel: 914.686.4800 I Fax: 914.686.4824
     OcKo &
                                                                     MICHAEL W. FREUDENBERG, PARTNER
     MONK LP                                                         m freudenberg@homlegal.com
     ATIORNEYS AT LAW

                                                 February 6, 2020
ViaECF
H on . Analisa Torres
United States. District Judge
United States District Court-SDNY
500 Pearl Street
New York, NY 10007

      Re:    Sydney Hyman v. Andrew Fabbri and Jessica Cohen
             Case No. 19-civ. 10506 (AU

Dear Judge Torres:

     We represent Plaintiff Sydney Hyman ("Plaintiff'' or "Hyman") in this matter. Your
Honor has set today as the deadline for the parties to submit a joint letter and proposed Civil
Case Management Plan and Scheduling Order in advance of the Pretrial Conference before
Your Honor currently scheduled for February 13, 2020 at 10:40 a.m.

       Plaintiff hereby submits as Exhibit A the attached proposed Civil Case Management
Plan and Scheduling Order. The reason we are not submitting a joint letter along with
Defendants' counsel (David Kasell, Esq.) is that Defendants are requesting a stay of
discovery pending resolution of Plaintiff's Order to Show Cause. Plaintiff does not consent
to a stay of discovery. I spoke with Mr. Kasell this afternoon and he will be submitting a
separate letter to the Court today setting forth Defendants' position on the proposed Civil
Case Management Plan and Scheduling Order.

       Pursuant to Paragraph 5 of the Court's form Civil Case Management Plan and
Scheduling Order, discovery shall not be stayed pending the Court's decision on any motion
("The Court will not stay discovery pending its decision on any motion"). On January
3, 2020, Plaintiff filed an Order to Show Cause seeking:

      a) a default judgment as to liability be entered against Defendants Andrew Fabbri and
         Jessica Cohen (a/k/ a Jessica Fabbri) pursuant to Federal Rules of Civil Procedure
         ("FRCP") 55; Local Civil Rule 55.1,and Rule 16.1 of the Electronic Case Filing
         Rules & Instructions;

      b) directing an inquest hearing on damages; and
            Case 1:19-cv-10506-AT Document 38 Filed 02/06/20 Page 2 of 2
Hon. Analisa Torres
United States. District Judge
United States District Court-SDNY
February 6, 2020
Page2



      c) in the alternative, extending Plaintiffs time to serve the Summons and Amended
         Complaint in this action by 60 days, and authorizing Plaintiff to effect service of
         the Summons and Amended Complaint on Defendants Andrew Fabbri and Jessica
         Cohen (a/k/a Jessica Fabbri) by certified mail to their last known address at 53
         Oxford Landing, Weehawken, New Jersey 07086 (and if the certified mail is not
         accepted by Defendants), by first class mail, and to their attorney of record in this
         action by ECF.

       A hearing has been scheduled by the Court on such application on Februa1y 19, 2020,
at 2:00 p.m. It is respectfully requested that Plaintiffs proposed Civil Case Management
Plan and Scheduling Order be approved by the Court with the same or similar discovery
deadlines as set forth therein. Plaintiff does not consent to a stay of discovery in this matter,
as requested by Defendants.

      Thank you in advance for your kind attention to this matter.

                                                       Respectfully submitted,

                                                       s/Michael W. Freudenberg

                                                       Michael W. Freudenberg
MWF:sbt
Enc.


cc:   Counsel for Record (w/enc.), via ECF
